February 24,   1965



Hon. Ellis A. Oualllne, Jr.   Opinion No. C-392
District Attorney
Montgomery County             Re: Whether criminal cases are
Conroe, Texas                 properly transferrable between
                              the Ninth and Second Ninth Dis-
Dear Mr. Oualline:            trlct Courts.
          By yowr .letterof January 22, 1965, you reque;;;$
an opinion of this office regarding the above matter.
cle 64, Vernon's Code of Criminal Procedure, provides:
               "When two or more courts have concurrent
          jurisdiction of any criminal offense, the court
          in which an Indictment or a complaint shall first'
          be filed shall retain jurisdiction of such of-
          fense to the exclusion of all other courts."
           This statute is intended to prevent any confusion
or contention which might arise between courts having concur-
rent jurisdictions of the person and subject matter of the
prosecution. Article 64 is a general statute. Cowley v.
State, 1.63 S.W.2d 193 (Tex.Crlm. 1942) A special act will
prevail over a general law and will be treated as an exce -
tion to the general law. Perez v. Perez,
A reading of Article 199, Vernon's Ci 11 S%tz%     %~w~~~%!
the Ninth and Second Ninth Judicial DTstrict Courts are set
up on a basis of concurrent jurisdiction. It Is therefore
our opinion that In the absence of special legislation ex-
pressly providing for such transfer, criminal cases may not
be transferred between the two courts. Johnson v. State,
148 S.W. 300 (Tex.&lm. 1912); In re Drane 191 S W 1156
 1917); Wrenn 'v. State, 200 S.W. 844 (1918); Bra& ;. State,
  S.W.2d 365 (1928); a lnger v: State, 121 S.W.2d 364 (19381.
          As noted above, such transfer may be authorized
by statute; Moore v. State, 35 S.W. 668 (Tex.Crim. 1896);
Cummings v. State; 35 S W 979 (Tex.Crlm. 1896); Llttleton
                  . 202 iTix.Crim. 1922); Ehrlich v. State,
V. State, 239 S .kd




                               -1850-
Hon. Ellis A. Oualline, Jr., Page 2 (C-392)

281 S.W. 548 (Tex.Crlm. 1926).  Rowever, there is no provision
in Article 199, above, allowing transfer between the two courts.

                          SUMMARY
               Criminal cases may not be transferred
          between the Ninth and the Second Ninth Ju-
          dicial District Courts.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney ffeneralof Texas


                                                       k-ihhq-
                                Assistant'Attorney General

CBS/lb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Sam Kelley
Roy Johnson
V. F. Taylor
Bob Flowers
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -1851-